DETAILED ACTION

Notice of Pre-AlA or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Disposition

Claims 5-15 have been added. Claims 1-15 are pending and are under examination.




Priority

3.	 Acknowledgement is made of applicant's request for foreign priority under 35 U.S.C. §119(a)-(d). Certified copies of the priority documents have been received, however, in order to perfect benefit applicant needs to file a certified English translation.

Information Disclosure Statement

4.	The Information Disclosure Statement filed on December 16, 2021, has been received and entered. The references cited on the PTO-1449 Form have been considered by the examiner and a copy is attached to the instant Office action. 




Abstract

5.	The abstract is objected to for the following informalities:
[[[Abstract]]]
Abstract
 “[[[Problem]Proved]]There is provided a method for manufacturing a bacterium- produced cellulose carbon having a sufficient specific surface area, and a high mechanical strength. [[[Solution]]]The method [[is a method for manufacturing]] manufactures a bacterium-produced cellulose carbon by carbonizing cellulose produced by bacterium by thermally treating, and the method includes a cellulose forming step S1 of forming bacterium-produced cellulose [[that]] whereby cellulose nanofibers are dispersed using a bacterium; an impreqnating step S2 [[of]] for impregnating the bacterium-produced cellulose with a supercritical fluid; a drying step S3 of vaporizing [[ [Selected drawing] FIG. 1]]
Appropriate correction required.




Claim Objections

6.	Claims 1-15 are objected to for the following informalities:
For clarity and precision of claim language it is suggested that claim 1 is amended to read, “…produced by thermally treating a bacterium [[bacterium by thermally treating]], the method comprising….”. The dependent claims hereto are also included.
	Claims 7, 9 and 12 are objected to because they depend from a rejected base claim.
For clarity and precision of claim language it is suggested that claim 8 is amended to read, “…an acetic acid bacteria”.
Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


7.	Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to
reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AlA the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention is directed to “a method for manufacturing a bacterium- produced cellulose carbon by carbonizing cellulose produced by bacterium by thermally treating, the method comprising:
Providing a bacterium-produced cellulose wherein cellulose nanofibers of the bacterium-produced cellulose are dispersed…” (see claim 1, for example).
Acetobacter xylinum of acetic acid bacteria-produced bacterium cellulose gel, by a supercritical drying device (manufactured by NTT Advanced Technology Corporation), hydrofluoro ether was subjected to a treatment at 200.degree. C. and 2.6 MPa for 12 hours, resulting in a bacterium-produced xerogel (dry product). After drying by the supercritical drying device, the bacterium-produced xerogel was carbonized by burning at 600.degree. C. in a nitrogen atmosphere for 2 hours. As a result, a carbon material was manufactured”. Therefore, the claimed invention requires an acetic acid bacterium and is not adequately described because the claims are directed to a broad genus of bacterium. The specification and claim 10 discloses that, “for example, acetic acid bacteria such as Acetobacter xylinum subsp. sucrofermentans, Acetobacter xylinum ATCC23768, Acetobacter xylinum ATCC23769, Acetobacter pasteurianus ATCC10245, Acetobacter xylinum ATCC14851, Acetobacter xylinum ATCC11142, and Acetobacter xylinum ATCC10821, and those produced by cultivating various mutant strains created by subjecting these to mutation processing based on a known method using NTG (nitrosoguanidine), or the like are desirable” see paragraph [0021]. However, the limitations of the specification cannot be read into the claims. The claimed invention in claim 1 is very broad with respect to the bacterium. In addition, the claimed invention is directed to “mutants thereof” for the bacterium recited in claim 10 which are also not adequately described. The specification discloses that ‘by subjecting these to mutation processing based on a known method using NTG (nitrosoguanidine), or the like are desirable’, however, this is not descriptive.


The claimed invention is overly broad and encompasses a large variable genus. The specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus. A representative number of species means that the species which are adequately described are representative of the entire genus. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
Accordingly, in the absence of sufficient recitation of distinguishing identifying



8.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kim et al. (10,276,876, October 5, 2015).
7.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is indefinite for the recitation of  “in a supercritical state”, because the specification discloses at paragraph [0024] that each of the fluids differs with the supercritical state.




Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public
use, on Sale or otherwise available to the public before the effective filing date of the
claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1-6 and 13-15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kim et al. (10,276,876, October 5, 2015).
Kim et al. teach a method of producing cellulose-nanofiber carbon by carbonizing a cellulose nanofiber (see abstract) comprising the steps of: a forming step containing a gel from a bacteria (see paragraphs [0021], [0023] and [0065] wherein cellulose nanofibers are formed and frozen as a gel). The reference teaches adding water which can be construed as the impregnating step (see paragraph [0022]). The gel-type cellulose sample is viscous due to water contained therein.....”). Kim et al. also teach drying the cellulose sample (see paragraph [0023] S20 is the step of drying the cellulose sample. Drying the cellulose sample may be performed using hot-air drying, ambient drying, low-temperature vacuum drying, lyophilization, etc. The powder- or plate-type cellulose sample is preferably dried in a drying chamber at a temperature of 100 to 120 degree C., and more preferably 110 degree C. for about 10 to 12 hr, thereby removing water therefrom’. Water when heated inherently produces vapor, thus the step of vaporizing is anticipated. Kim et al. also teach at paragraph [0023], “....whereby only water is selectively removed while the inner microfibrous matrix is maintained’.

The carbonized cellulose fibers may be ground into particles having a diameter of tens of mu.m and a length ranging from hundreds of mu.m to ones of mm using a mortar and a pestle. The carbonized cellulose fibers thus obtained are configured such that micro-sized channels are formed therein. The carbonized fine cellulose is inserted into such microchannels, and the metal catalyst material is loaded thereto, thereby forming a micro-nano hybrid reactor. The metal catalyst may be exemplified by platinum, gold, silver, nickel, cobalt, ruthenium, palladium or molybdenum. The reference discloses at paragraph 20 that, “about 0.9 g of acetone was mixed with 0.1 g of the carbonized cellulose, so that the amount of the carbonized cellulose was 10 wt % based on the total amount of the mixed fluid. The mixed fluid was placed in a mixing bath and nitrogen gas (50 sccm) was introduced into the mixed fluid using a microbubble generator, whereby nitrogen bubbles were generated in the solution. To pulverize the carbonized cellulose by exploding the nitrogen bubbles, the carbonized cellulose was treated for 30 min while the amplitude of the ultrasonic generator (500 W, 20 kHz), the tip (diameter: 3 mm) of which was immersed in the solution, was maintained at 40%, thus obtaining carbonized nano-sized cellulose”.  Further at 
It is disclosed in paragraph 30, “the carbonized acacia powder was ground using a mortar and a pestle, thereby obtaining carbonized acacia particles having a particle size having a diameter of tens of mu.m and a length ranging from hundreds of mu.m to ones of mm. As can be seen in the SEM images of FIG. 8, the ground carbonized acacia particles were confirmed to have microchannels therein”, see paragraph 54. 
Kim et al. discloses that, “thereafter, the dried cellulose sample is subjected to the carbonization step (S30). The dried cellulose sample is carbonized in an inert gas atmosphere, thereby producing a fine fiber- or thin sheet-type carbon material. The inert gas may include nitrogen, argon, helium, etc., which are typically used in the carbonization process. The inner temperature of a carbonization furnace falls in the range of 500 to 1500 degree C, and preferably 500 to 700 degree C”, see paragraph 28. Kim et al. further discloses that, “the step of carbonizing the cellulose is performed in a manner in which the dried cellulose sample is placed in a carbonization furnace and inert gas is allowed to flow for 30 min to remove impurities from the carbonization furnace, thus forming an inert atmosphere, after which the cellulose sample is heated to a temperature of 500 to 1,500 degree C at a rate of 5 to 20 degree C./min and then 



Response to Arguments

10.	Applicant’s comments have been considered in full. Withdrawn objections/rejections will not be discussed herein as applicant’s comments are moot. Note that the objection to the priority documents remains, applicant stated that the English translation was attached, however, it is missing from the file wrapper.
Note that the art rejection under 102 remains for the reasons stated above and herein and has been amended based on modifications made to the claims. 

Regarding the rejection under 35 USC 112, first paragraph which remains but has been modified based on amendments made to the claims, applicant traverses the rejection stating that the supercritical fluid is not crucial, which is contradictory since if something is ‘supercritical’ then it’s important or crucial. Applicant even argues strongly that the cited art does not teach a supercritical fluid which means it is an important limitation. The fact that the supercritical fluid requires specific supercritical state/condition means that it should be clearly described or defined in the method step in claim 1 as well as the type of bacteria since the method is intended to be limited to acetic acid bacteria, thus the claimed invention is overly broad and the claims are not commensurate in scope with the disclosure in the specification. Claim 1 needs to stand on its own; and it is noted that some dependent claims recite some of the missing information, however, not all, thus also rejected.
Note that a new rejection has been instituted under 35 USC 112, second paragraph for the reasons stated above based on addition of new claims.





Conclusion


11.	No claims are presently allowable.



12.	Applicant’s amendment necessitated the new/modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.



/HOPE A ROBINSON/

Primary Examiner, Art Unit 1652